UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4652
CHARLES PHILLIPS, a/k/a Mello,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
              Graham C. Mullen, Chief District Judge.
                            (CR-99-155)

                      Submitted: January 22, 2003

                      Decided: February 21, 2003

        Before MICHAEL and SHEDD, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Leslie Carter Rawls, Charlotte, North Carolina, for Appellant. Robert
J. Conrad, Jr., United States Attorney, Jack M. Knight, Jr., Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. PHILLIPS
                               OPINION

PER CURIAM:

   Charles Phillips appeals his conviction and the sentence imposed
by the district court following his guilty plea to conspiracy to distrib-
ute and possess with intent to distribute cocaine and cocaine base in
violation of 21 U.S.C. §§ 841(a)(1), 846 (2000). Counsel has filed a
brief in accordance with Anders v. California, 386 U.S. 738 (1967).
Counsel states there are no meritorious issues for appeal, but contends
on Phillips’ behalf that Phillips’ plea was not knowing and voluntary
and that the district court erred in determining his sentence. Phillips
has not filed a pro se supplemental brief, although informed of his
right to do so. Finding no reversible error, we affirm.

   Phillips first contends his plea was not knowing and voluntary.
Because Phillips did not move to withdraw his guilty plea in the dis-
trict court, this court reviews the Rule 11 proceeding for plain error.
See United States v. Martinez, 277 F.3d 517, 527 (4th Cir.), cert.
denied, __ U.S. __, 123 S. Ct. 200 (2002). An appropriately con-
ducted Rule 11 proceeding raises a strong presumption that the plea
is final and binding. United States v. Puckett, 61 F.3d 1092, 1099 (4th
Cir. 1995). The record establishes the Rule 11 hearing was adequate,
and the district court did not err in accepting Phillips’ guilty plea. See
United States v. DeFusco, 949 F.2d 114, 117, 120 (4th Cir. 1991).

   Phillips next contends the district court erred in determining his
sentence. Because Phillips did not raise this issue in the district court,
review is for plain error. See United States v. Olano, 507 U.S. 725,
731-32 (1993). We find no such error in the district court’s determina-
tion of Phillips’ sentence.

   Pursuant to Anders, we have reviewed the record and find no error.
Accordingly, we affirm Phillips’ conviction and sentence. This court
requires that counsel inform her client, in writing, of his right to peti-
tion the Supreme Court of the United States for further review. If the
client requests a petition be filed, but counsel believes such a petition
would be frivolous, then counsel may move in this court for leave to
withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client. We dispense with oral argu-
                      UNITED STATES v. PHILLIPS                     3
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                         AFFIRMED